DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Garrett Hausman in a telephone interview on 05/06/2021.

Claims
Claim 1, the entire wording of the claim has been deleted and changed to --A compression collar for reinforcing an interference fit between a piping end and a fitting, the compression collar comprising: a reinforcing ring having a tubular geometry with a radially-inward facing surface and a radially-outward facing surface, the reinforcing ring configured to remain in place about the piping end after expansion of the compression collar due to expansion of the piping end; and a sleeve received around, at least in part, a portion of the radially-outward facing surface of the reinforcing ring and wrapping around one axial end of the reinforcing ring and extending radially inwardly beyond the radially-inward facing surface of the reinforcing ring to form a stop edge thereon, the 
Claims 5 and 8-20 have been canceled.
Claim 6, in line 1, “5” has been changed to --1--.

	Reasons for Allowance
Claims 1-4, 6, and 7 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed, for example: the combination of the reinforcing ring, the sleeve, and the piping end, in addition with the reinforcing ring being configured to remain in place about the piping end after expansion of the compression collar due to expansion of the piping end, the sleeve being around, at least in part, a portion of the radially-outward facing surface of the reinforcing ring and wrapping around one axial 
Also, refer to page 6 line 10 through page 9 line 18 in Applicant’s Remarks filed 04/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/07/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679